Per Curiam : This cause was submitted to the court for decision, without oral argument, but we find that the plaintiff in error has failed to furnish us any printed brief of his points and authorities; we therefor continue the cause. This is a writ of error, but no supersedeas was granted, so that no delay in the proceedings upon the judgment below, will be occasioned by the continuance here. Had this been an appeal, or had a supersedeas been granted, we should have dismissed the cause on account of the neglect on the part of the counsel for the plaintiff in error, to comply with the rules of the court in regard to the preparation of the cause for a hearing. Cause continued.